Citation Nr: 1226410	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-33 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from March 21, 2007 to November 13, 2007.      

2.  Entitlement to an effective date earlier than November 14, 2007, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).    


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active service from October 1966 to October 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2007 and June 2010 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas.                  

In the September 2007 rating action, the RO denied the Veteran's claim for a rating in excess of 30 percent for service-connected PTSD.  The Veteran subsequently filed a timely appeal.  

By a September 2008 rating action, the RO denied the Veteran's claim of entitlement to a TDIU rating.  The Veteran subsequently filed a timely appeal.    

In a June 2010 rating action, the RO increased the disability rating for the Veteran's service-connected PTSD from 30 to 70 percent disabling, effective from November 14, 2007.  In the same rating action, the RO granted the Veteran's claim for a TDIU rating, effective from November 14, 2007.  

In a September 2010 decision, the Board concluded that the criteria for a disability rating in excess of 30 percent for service-connected PTSD prior to November 17, 2007, were not met.  The Board also concluded that the criteria for a disability rating in excess of 70 percent on and after November 17, 2007, were not met.  In addition, the Board stated that the issue of entitlement to a TDIU was moot because it had been granted, effective from November 14, 2007.    

The Veteran appealed the September 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  While this case was pending before the Court, the Office of General Counsel for VA, on behalf of VA, and the Veteran, by and through his attorney-representative, filed a Joint Motion for Partial Remand (Joint Motion), dated in January 2012.  In the Joint Motion, the parties requested that the Court vacate that part of the Board's September 2010 decision which denied entitlement to a disability rating in excess of 30 percent for PTSD prior to November 14, 2007.  The parties also requested that the Court vacate the Board's determination that the effective date for the award of a TDIU had been rendered moot.  In regard to the Board's determination that a disability rating in excess of 70 percent on and after November 14, 2007 for PTSD was not warranted, the parties noted that the Veteran did not appeal that aspect of the Board's decision and, as such, the Court should not disturb the Board's decision with respect to that claim.  

In an Order, dated in January 2012, the Court vacated that part of the Board's September 2010 decision that denied a rating in excess of 30 percent for PTSD prior to November 14, 2007, and that part of the decision that determined that the effective date for an award of a TDIU had been rendered moot, and remanded the case for action consistent with its decision.  The Court stated that the appeal as to the remaining issue was dismissed.

Since the Veteran filed his claim for an increased rating for PTSD on March 21, 2007, the remaining increased rating claim that is on appeal is entitlement to a disability rating in excess of 30 percent for PTSD from March 21, 2007 to November 13, 2007.  See Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007).

Following the June 2010 rating action in which the RO granted the Veteran's claim for a TDIU rating, effective from November 14, 2007, the Veteran, through his attorney-representative, filed a notice of disagreement, disagreeing with the effective date assigned to the award of the TDIU rating.  The RO issued a statement of the case in February 2012.  The Veteran, through his attorney-representative, filed a timely substantive appeal in April 2012.  Accordingly, the issue of entitlement to an effective date earlier than November 14, 2007, for the grant of a TDIU rating is before the Board for appellate consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 




FINDINGS OF FACT

1.  In a February 2006 decision, the Board, in pertinent part, concluded that a rating in excess of 30 percent for service-connected PTSD had not been met.  

2.  On March 21, 2007, the Veteran filed a claim for an increased rating for his PTSD.  

3.  From March 21, 2007 to November 13, 2007, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas (including work, family relationships, thinking, and mood).   

4.  The Veteran stopped working on July 9, 2007; as of that day, the medical evidence first showed that the Veteran's PTSD symptomatology precluded all forms of substantially gainful employment consistent with his education and employment background.  


CONCLUSIONS OF LAW

1.  The February 2006 decision, in which the Board denied a rating in excess of 30 percent for PTSD, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.1103 (2011).

2.  Between March 21, 2007 and November 13, 2007, the criteria for an evaluation of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).       

3.  The criteria for the assignment of an effective date of July 9, 2007, for the award of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400, 4.130, Diagnostic Code 9411 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  The effective date of an increase in disability compensation shall be the earliest date as of which it was factually ascertainable that an increase in disability had occurred if a claim was received within one year from such date; otherwise, the effective date shall be the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2011).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action from a claimant, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

A veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. Thus, when a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected PTSD is rated under Diagnostic Code (DC) 9411 and is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130.  Under DC 9411, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

Under DC 9411, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.   

Under DC 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

TDIU

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 4.16(a) also provides that disabilities resulting from common etiology or a single accident will be considered as one disability.

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).

The Court has held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether service- connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; Hatlestad, supra.  

It is the established policy of VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of this matter to appropriate VA officials.

Analysis

In November 2002, the Veteran underwent a VA examination.  At that time, he noted that he had served in Vietnam and that his Military Occupational Specialty (MOS) was as a heavy truck driver.  Due to his MOS, he had to drive into areas under heavy fire.  He stated that at present, he had nightmares, short-term memory impairment, and anger problems.  In regard to his employment history, he had worked performing security work for approximately 20 years.  He had also spent four years teaching children who had emotional and development problems.  For the last four and a half years, he had worked as a security officer.  Following the mental status evaluation, the diagnosis was the following: (Axis I) PTSD, chronic, mild with a somewhat atypical presentation with mild depressive features; alcohol abuse in sustained partial remission, (Axis II) traits of antisocial and compulsive personality, (Axis III) multiple medical conditions, (Axis IV) work-related stress, and (Axis V) Global Assessment of Functioning (GAF) score of 65.

In a March 2003 rating action, the RO granted service connection for PTSD.  At that time, the RO assigned a 30 percent disability rating under Diagnostic Code 9411 for the Veteran's service-connected PTSD, effective from August 3, 2000, the day the Veteran filed his initial claim for service connection for PTSD.  The Veteran disagreed with the evaluation and subsequently filed a timely appeal.  

In a February 2006 decision, the Board, in pertinent part, concluded that the criteria for a rating in excess of 30 percent for PTSD had not been met.  The February 2006 decision is final.  See 38 U.S.C.A. § 7104.  

As the February 2006 Board decision is final, in the absence of an assertion of clear and unmistakable error (CUE), the decision is no longer the appropriate point from which to determine the effective date of an award.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  There has been no allegation of CUE in the February 2006 Board decision.        

On March 21, 2007, the Veteran requested that his service-connected PTSD be reevaluated for a higher rating.  

VA Medical Center (VAMC) outpatient treatment records show that on July 9, 2007, S.B., M.D., a VA psychiatrist, stated that the Veteran underwent a follow-up evaluation for psychotropic medication.  At that time, the Veteran indicated that he was sleepy and lacked energy.  According to Dr. B., the Veteran needed medications to help sleep due to his PTSD.  The Veteran's wife was concerned about his ability to drive safely because he was so sleepy.  Dr. B. reported that the Veteran experienced irritability, depression, and lack of attention due to his PTSD.  According to Dr. B., the Veteran was totally disabled and would not be able to return to work.  Upon mental status evaluation, the Veteran was coherent and somewhat sad.  The diagnosis was PTSD.       

On July 19, 2007, the Veteran underwent a VA examination.  At that time, the examiner noted that Dr. S.B. was the Veteran's treating psychiatrist and that the Veteran saw him every six months, unless something came up prior to that time.  The Veteran stated that he felt depressed and irritable.  The Veteran's sleep was alright as long as he took medication.  He still had nightmares and flashbacks.  According to the Veteran, he had problems with daytime drowsiness which seemed to be related to the medications that he was taking to control his PTSD symptomatology.  He had to drive 35 miles to his job each way and he had trouble staying awake for the drive.  The Veteran noted that he worked as a security guard but that he had been on medical leave for the past two weeks at the recommendation of Dr. S. due to the severity of his PTSD symptomatology.  According to the Veteran, his employer liked his work and he did not have much trouble getting along with people at work.  The Veteran indicated that he had been married for 34 years and that he got along fine with his wife.  He had three children and seven grandchildren and also got along well with all of them.  The Veteran denied any history of suicide attempts and he denied suicidal or homicidal ideations.  He did not have any difficulties with self-care.  Recreational activities were limited to gardening and going out to eat a couple times a year.    

Upon mental status evaluation, the Veteran was neatly groomed and casually dressed.  He initially appeared quite fatigued but was able to be more alert with effort.  The Veteran's speech was unremarkable but slow.  His affect was blunted and his attention was intact.  In regard to judgment, he understood the outcome of his behavior.  There was no impairment of thought process or communication.  The Veteran did not have any hallucinations or delusions.  He was able to perform activities of daily living.  The Veteran was oriented to person, place, and time.  According to the Veteran, he had problems with short-term memory and complex directions.  He did not experience obsessive thinking or ritualistic behavior which interfered  with routine activities.  The Veteran did not have impaired impulse control.  He did experience hypervigilance and exaggerated startle response.  The diagnosis was the following: (Axis I) PTSD, (Axis IV) living with chronic PTSD and some health problems; social isolation other than family members, and (Axis V) GAF score of 55.  

On November 14, 2007, the RO received the Veteran's claim for entitlement to a TDIU rating.  

VAMC outpatient treatment records show that in February 2008, Dr. S.B. stated that he had been treating the Veteran for PTSD since March 1998.  According to Dr. B., the Veteran was able to work until July 9, 2007.  Dr. B. noted that at present, the Veteran was not able to work.       

In a VA statement, dated in May 2010, Dr. B. stated that since 1998, the Veteran had worked on a regular basis.  However, Dr. B. indicated that the Veteran's PTSD symptomatology gradually worsened over the years to the point where he had been unable to work since July 9, 2007.  According to Dr. B., it was at least as likely as not that the Veteran's PTSD had resulted in total occupational and social impairment.  The Veteran's PTSD symptomatology, including irritability, problems with concentration, and lack of energy, resulted in the loss of his job.  Dr. B. also noted that it was at least as likely as not that the Veteran had been unable to maintain and obtain substantial employment since July 2007 due to his PTSD.   

In a June 2010 rating action, the RO increased the disability rating for the Veteran's service-connected PTSD from 30 to 70 percent disabling, effective from November 14, 2007.  In the same rating action, the RO granted the Veteran's claim for a TDIU rating, effective from November 14, 2007.  

In reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that the evidence supports a grant of a 70 percent rating for his service-connected PTSD for the period of time from March 21, 2007 to November 13, 2007.  

The evidence in this case establishes that during the aforementioned period of time, the Veteran had occupational and social impairment with deficiencies in most areas, to include work, mood, and family relationships as a result of his PTSD symptoms.  The Veteran's PTSD symptoms include significant disturbances of motivation and mood taking the form of flashbacks, nightmares, hypervigilance, problems with concentration, short-term memory loss, unprovoked irritability, depression, an exaggerated startle response, and social isolation.  Furthermore, he requires medication for his psychiatric symptomatology and has been seen on a regular basis for therapeutic purposes for years now.

In regard to the Veteran's GAF scores, the Board notes that at the time of his July 2007 VA examination, he was assigned a GAF score of 55.  As defined in the DSM-IV, a GAF score of 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Most importantly, the evidence of record shows that the Veteran stopped working on July 9, 2007.  In this regard, Dr. S.B., the Veteran's treating VA psychiatrist, specifically stated that due to the Veteran's PTSD symptomatology, he had to stop working on July 9, 2007.  

In light of the above, the Board finds that for the period of time from March 21, 2007 to November 13, 2007, the Veteran's PTSD symptomatology more nearly approximates the criteria for a 70 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2011).  The evidence in this case establishes that from March 21, 2007 to November 13, 2007, the Veteran had occupational and social impairment with deficiencies in most areas.  However, a total schedular evaluation is not in order.  In this regard, the Board recognizes that in the May 2010 statement from Dr. B., he stated that it was at least as likely as not that the Veteran's PTSD had resulted in total occupational and social impairment.  However, there is no indication at any time during the appeal period, including from March 21, 2007 to November 13, 2007, that the Veteran has exhibited (for example only) gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation, memory loss for names of close relatives, own occupation, or own name, or even intermittent inability to perform activities of daily living, all of the above being criteria associated with the assignment of a total schedular evaluation.  The Veteran's own statements to the Board and VA examiners would not, overall, support such a finding.        

In the July 2007 VA examination, the Veteran was oriented to person, place, and time.  There was no impairment of thought process or communication and he did not have any hallucinations or delusions.  He denied any suicidal or homicidal ideations.  In addition, although the Veteran was socially isolated, he did have good relationships with his wife, children, and grandchildren.        

Accordingly, the Board finds that from March 21, 2007 to November 13, 2007, a rating of 70 percent, but no more, for PTSD is warranted.  

As noted in the Introduction of this decision, the issue of whether a rating in excess of 70 percent on and after November 14, 2007, is not before the Board for appellate consideration.    

In regard to the remaining issue, entitlement to an effective date earlier than November 14, 2007, for the award of a TDIU rating, the Board notes that as a result of the decision above, the Veteran's PTSD is now rated as 70 percent disabling effective from March 21, 2007, which renders him eligible for consideration of a TDIU rating as early as March 21, 2007.  

As discussed above, the effective date for a claim for an increased rating is the date of the claim or the date entitlement arose, whichever is later.  [Emphasis added.]  In this case, the Board recognizes that the Veteran filed his formal claim for TDIU on November 14, 2007.  However, the Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonable raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a fee-standing claim which must be pled with specificity).  

In light of the Veteran's allegations and principle enunciated in Rice, the Board finds that the Veteran's claim for a TDIU rating was a part of his claim for an increased rating for his service-connected PTSD.  Thus, when he filed his claim for an increased rating for his PTSD on March 21, 2007, given that his TDIU claim is a part of his increased rating claim, the Board finds that March 21, 2007 is also the date he filed a claim for a TDIU rating.         

There is no evidence of an informal or formal claim for an increased rating/TDIU prior to this date (in-between the final February 2006 Board decision and March 21, 2007, the date of receipt of the claim for an increased rating/TDIU).  The Board recognizes that in May 2006, the Veteran's representative at the time, Disabled American Veterans (DAV), submitted a statement with an attachment in support of the Veteran's "pending claim" for VA benefits.  However, there is no specific reference to the Veteran's service-connected PTSD or a claim for an increased rating and/or a TDIU.  Thus, because the DAV did not identify the benefit sought, the statement cannot be considered an informal claim for an increased rating for PTSD and/or a claim for a TDIU rating.  

Based on the Board's review of the record, it is clear that the Veteran stopped working on July 9, 2007.  In this regard, Dr. S.B., the Veteran's VA psychiatrist, has specifically stated that due to the Veteran's PTSD symptomatology, he had to stop working on July 9, 2007.  Dr. B. has also opined that it was at least as likely as not that the Veteran has been unable to maintain and obtain substantial employment since July 9, 2007, due to his PTSD.  Thus, given that the evidence of record shows that the Veteran has been unable to secure or follow substantially gainful employment due to his PTSD since July 9, 2007, and in reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that an effective date of July 9, 2007, should be assigned for the award of a TDIU rating.  

The Board recognizes the Veteran's attorney-representative's argument that an effective date of July 1, 2007, should be assigned for the award of the TDIU rating.  In this regard, he refers to the May 2010 statement from Dr. B. in which Dr. B. stated that it was at least as likely as not that the Veteran had been unable to obtain and maintain substantial gainful employment "since July 2007" due to his service-connected PTSD.  However, the Board notes that upon a review of the statement, Dr. B. specifically reported that the Veteran had not been able to work since July 9, 2007.  Thus, it is clear from the context of the statement that his reference to "July 2007" was a reference to the time when the Veteran stopped working, which was July 9, 2007.  

In regard to the question of whether the Veteran was precluded from substantial gainful employment due to his PTSD prior to July 9, 2007, the Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App 125 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); and if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  Id. at 126.

In this case, although the Veteran filed his claim on March 21, 2007, it was not until after he filed his claim, specifically July 9, 2007, that the evidence of record first showed that he was unable to maintain substantial employment due to his PTSD symptomatology.  There is no medical evidence or competent opinion that supports the claim that prior to July 9, 2007, the Veteran was precluded from substantially gainful employment due to his service connected PTSD, consistent with his education and employment background.  Prior to that time, the Veteran had been consistently working as a security guard, providing evidence against the claim that he could not work.  

In the Veteran's July 2007 VA examination, he stated that although he had stopped working on July 9, 2007, his employer liked his work and he did not have much trouble getting along with people at work.  Thus, in the one-year period prior to filing his claim, the evidence of record does not show that the Veteran was unable to secure or follow substantially gainful employment due to his PTSD.  

Accordingly, for the reasons set out above, an effective date of July 9, 2007 should be assigned for the award of the TDIU rating.  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the effects that his service-connected PTSD has had on his activities of work and daily living.  In the Board's opinion, all aspects of the Veteran's PTSD impairment are adequately encompassed in the assigned 70 percent schedular rating.  Notably, the Veteran essentially argued that he met the criteria for a 70 percent rating for the period of time from March 21, 2007 to November 13, 2007, which is the same finding by the Board in this decision.  The Board finds no unusual aspects of his PTSD disability not addressed in the schedular criteria.  Furthermore, the Board has awarded an earlier effective date for the award of a TDIU disability rating, effective from July 9, 2007, the day the Veteran stopped working due to his PTSD.  Prior to that date, the Veteran was maintaining substantially gainful employment (as defined by VA).  

As the assigned schedular evaluation is adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008). The Board further observes that there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected PTSD disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating. Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the criteria for a 70 percent schedular rating for PTSD have been met for the period of time from March 21, 2007 to November 13, 2007.  In addition, an earlier effective date of July 9, 2007, is warranted for the grant of a TDIU rating.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  In regard to the Veteran's increased rating claim, written notice provided in June 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his increased rating claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.  

The Board observes that the June 2007 letter informed the Veteran of the types of evidence and/or information necessary to substantiate his increased rating claim.  However, in regard to his claim for an earlier effective date for the award of a TDIU rating, the Board notes that the aforementioned letter did not provide notice about the type of evidence needed to substantiate such a claim.  At the time of the letter, the Veteran had not yet been awarded the TDIU.  However, despite any deficiency with respect to any lack of notice, given that the Board below has rendered a decision in favor of the Veteran, finding that an earlier effective date for the award of a TDIU rating is warranted, effective from July 9, 2007, the Board may proceed.  

Moreover, the Veteran has displayed actual knowledge about the type of evidence needed to support his earlier effective date claim and that he should submit any other pertinent evidence he had through his attorney-representative.  Throughout this appeal, the Veteran's attorney-representative has argued that an effective date of July 1, 2007, was warranted for the grant of the TDIU claim, only days earlier than the effective date assigned by the Board in this decision.  By the nature of the argument presented, it is apparent that the Veteran's attorney-representative was aware of the pertinent regulatory requirements to establish an earlier effective date.  Thus, in the Board's view, the evidence of record shows that the Veteran was actually aware of the evidence needed to substantiate his claim, despite any lack of notice.  Therefore, having shown such knowledge, any presumed prejudice is rebutted.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no prejudicial error to veteran resulted in defective VCAA notice when the veteran displayed actual knowledge of the information and evidence necessary to substantiate his claim).       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  In regard to the increased rating claim, VA did provide such notice to the Veteran prior to the September 2007 RO decision that is the subject of this appeal in its June 2007 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in June 2007), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The Board recognizes that the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the June 2007 letter substantially satisfies the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.  On a factual basis, the Board finds that the Veteran clearly and unmistakably understands the rating criteria.   

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA, which he has done.        

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In regard to an examination for the increased rating claim, the Veteran received a VA examination in July 2007 which was thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's PTSD.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

In regard to the earlier effective date claim, the Board notes that VA medical records relevant to the Veteran's claim are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  Significantly, the Veteran has not alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.

ORDER

From March 21, 2007 to November 13, 2007, a 70 percent rating for PTSD is granted.      

Entitlement to an effective date of July 9, 2007, for the award of a TDIU rating is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


